FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of December, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: an announcement regarding adjustments of on-grid tariffs of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on December 6, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. ADJUSTMENTS OF ON-GRID TARIFFS This announcement is made pursuant to Rule 13.09 of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the "Company") announced the adjustments of tariffs of its power plants today. The Company has recently received the notice from the National Development and Reform Commission ("NDRC") in connection with the adjustment of electricity tariff in northern, eastern, central, northeastern, northwestern and southern China, in which notice the State has decided to make proper adjustment to electricity tariff in order to address the coal-electricity pricing inconsistencies and to ensure electricity supply. Pursuant to the tariff adjustment documents issued by NDRC, the tariffs of the Company’s domestic power plants will be adjusted as follows:- Domestic Power Plant Generating unit(s) On-grid tariff before adjustment Adjustment On-grid tariff after adjustment (RMB/MWh) (including tax) (RMB/MWh) (including tax) (RMB/MWh) (including tax) Liaoning Province  Dalian Units Nos.1-4  Dandong Units Nos.1-2 Domestic Power Plant Generating unit(s) On-grid tariff before adjustment Adjustment On-grid tariff after adjustment (RMB/MWh) (including tax) (RMB/MWh) (including tax) (RMB/MWh) (including tax)  Yingkou Co-generation Units Nos.1-2 22  Yingkou Units Nos.1-4 22 Hebei Province  Shang’an Units Nos.1-4 Units Nos.5-6 Gansu Province  Pingliang Units Nos.1-6 26 Beijing  Beijing Co-generation Units Nos.1-4 Tianjin  Yangliuqing Co-generation Units Nos.5-6 28 Units Nos.7-8 28 Shanxi Province  Yushe Units Nos.1-4 Shandong Province  Dezhou Units Nos.1-6 25  Weihai Units Nos.3-4 25  Jining Units Nos.1-2 33 Units Nos.5-6 25  Xindian Units Nos.5-6 25  Rizhao Phase II Units Nos.3-4 25  Zhanhua Co-generation Units Nos.1-2 25 Henan Province  Qinbei Units Nos.1-4 28 Jiangsu Province  Nantong Units Nos.1-4 26  Nanjing Units Nos.1-2 26  Taicang Units Nos.1-4 25  Huaiyin Units Nos.1-2 30 Units Nos.3-6 25  Jinling II Units Nos.1 33 Shanghai Domestic Power Plant Generating unit(s) On-grid tariff before adjustment Adjustment On-grid tariff after adjustment (RMB/MWh) (including tax) (RMB/MWh) (including tax) (RMB/MWh) (including tax)  Shidongkou I Units Nos.1-4 26  Shidongkou Power Units Nos.1-2 28  Shidongkou II Units Nos.1-2 26 Chongqing  Luohuang Units Nos.1-6 38 Zhejiang Province  Yuhuan Units Nos.1-4 33 Hunan province  Yueyang Units Nos.1-5 37 Jiangxi Province  Jinggangshan Units Nos.1-2 37  Jinggangshan II Units Nos.3-4 37 Fujian Province  Fuzhou Units Nos.1-2 Units Nos.3-4 Units Nos.5-6 Guangdong Province  Shantou Coal-fired Units Nos.1-2 23 Units Nos.3 23  Haimen Units Nos.1-2 31 Yunnan Province  Diandong Units Nos.1-4 26  Yuwang Units Nos.1-2 26 Of the adjustments of on-grid tariffs, the Company’s power plants located in Shanghai, Zhejiang, Jiangsu, Fujian, Guangdong and Beijing, etc., in respect of which denitrification devices have been installed and operated, will charge an additional denitrification tariff equal to RMB0.8 cent/KWh for the time being, subject to inspection by and acceptance from the environmental protection department of the State or provincial level as well as the approval from the pricing authority of provincial level. The above tariff adjustments have been implemented since 1 December 2011. After such adjustments on the on-grid electricity tariffs, the weighted average on-grid electricity tariffs for capacities of the Company’s generating units with tariff adjustments for 2012 will increase by RMB28.8 yuan/MWh. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Liu Shuyuan (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 6 December 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Gu Biquan Name: Gu Biquan Title:Company Secretary Date:December 6, 2011
